NO. 07-11-0488-CR

                                       IN THE COURT OF APPEALS

                                  FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                               PANEL D

                                           DECEMBER 5, 2012




                                          MARK CHASE RHODES,


                                                Appellant
                                                  v.


                                         THE STATE OF TEXAS,


                                                Appellee
                                    _____________________________

                           FROM THE 100TH DISTRICT COURT OF CARSON COUNTY;

                             NO. 3517; HONORABLE DAN MIKE BIRD, PRESIDING



                                          Memorandum Opinion



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
      Mark Chase Rhodes was adjudicated guilty of the offense of injury to an elderly individual  and
sentenced to ten years confinement in the Department of  Criminal  Justice  and  a  $2000  fine.   On
appeal, he contends the trial court abused its discretion by sentencing him to the  maximum  term  of
confinement allowed by statute.  Instead, he sugggests that his probation should have continued.   We
affirm the judgment.
      After appellant pled guilty in 2007 to assaulting his former  father-in-law,  adjudication  was
deferred, and he was placed on probation for five years.  In  2011,  the  State  filed  a  motion  to
adjudicate his guilt alleging that he had violated the conditions of his probation by 1)  failing  to
report to his probation officer beginning in March 2010, 2) failing  to  pay  his  monthly  community
supervision fee for five months in 2010, 3) failing to pay court costs, a fine, and  attorney’s  fees
beginning in May 2010, 4) failing to complete 100 hours of community service by  September  1,  2007,
5) failing to complete 100 hours of community service by March 1, 2008, 6) failing  to  complete  100
hours of community service by September 1, 2008, 7)  failing  to  complete  100  hours  of  community
service by March 1, 2009, and 8) failing to  pay  $100  to  the  Crime  Victims’  Compensation  Fund.
Appellant pled true to all of the allegations.
      After a hearing, the court assessed appellant’s confinement at ten years, which  appellant  now
challenges by claiming the record lacks “some evidence” to support the  sentence.   We  overrule  the
issue.
      The sentence to be imposed by the trial court after an adjudication of guilt  is  left  to  the
unfettered discretion of the trial judge.  Smith v. State, 286 S.W.3d 333,  344  (Tex.  Crim.  App.
2009).  Moreover, the punishment imposed is not for the violation  of  the  conditions  of  community
supervision but for the crime that he committed and for which he was found guilty; here,  that  crime
was a felony of the third degree.  See Atchison v. State, 124 S.W.3d 755,  759-60  (Tex.  App.–Austin
2003, pet. ref’d) (stating that while the violations warranting the  adjudication  of  guilt  may  be
considered as minor, punishment is based upon the  crime  for  which  the  appellant  is  adjudicated
guilty, not upon the violations of his community supervision).
      The range of imprisonment applicable to a felony of the third degree is two to ten years.  Tex.
Penal Code Ann. § 12.34(a)  (West  2011).   The  ten  years  levied  here  fell  within  that  range.
Furthermore, the evidence  indicates  that  appellant  assaulted  his  former  father-in-law  in  the
presence of appellant’s ex-wife at a time when he was under a  court  order  not  to  be  within  one
hundred feet of her.  Missing, however, is evidence showing disproportionality between this  sentence
and sentences levied in other yet similar cases.
      As long as the punishment assessed is within the statutory range as it apparently is  here,  it
is not generally challengeable for excessiveness.  Jarvis v. State,  315 S.W.3d 158,  161-62  (Tex.
App.–Beaumont 2010, no pet.); Kim v. State, 283 S.W.3d 473, 475-76 (Tex. App.–Fort Worth  2009,  pet.
ref’d).  We see no reason to deviate from that truism here.
      Accordingly, the judgment is affirmed.


                                   Per Curiam
Do not publish.